                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

RICO STERLING,                   :
                                 :
           Plaintiff,            :
                                 :
        v.                       :
                                 :                     CIVIL ACTION NO. 5:16-CV-00013 (MTT)
WARDEN ERIC SELLERS,             :
et al.,                          :
                                 :
           Defendants.           :
________________________________ :

                                                 ORDER

        Lester Smith, an inmate at Hancock State Prison who claims he is prohibited

from praying in the prison’s dayroom, has moved to join this lawsuit pursuant to Rules

19 and 20 of the Federal Rules of Civil Procedure. Doc. 83 at 1-2. Smith is not a party

to this case, and none of the parties have moved to join him. Neither is he a required

party under Rule 19. His motion, therefore, should have been styled as a motion to

intervene under Rule 24, and the Court construes it as such. Because Smith is an

inmate at HSP, he is subject to the Prison Litigation Reform Act. The PLRA requires

that prisoners bringing a lawsuit in forma pauperis each file their own complaint and

each pay full filing fee. Hubbard v. Haley, 262 F.3d 1194, 1197-98 (11th Cir. 2001). 1

Movant Smith has not paid the filing fee, so he may not join this case.

        Furthermore, Smith’s motion concerns the prison staff’s alleged refusal to allow

him to pray in the dayroom. Doc. 83 at 2. Although Plaintiff Sterling’s complaint did


1Although Hubbard upheld a district court’s denial of Rule 20 joinder, its logic applies equally to a Rule 24
motion to intervene. As another court has noted, if Hubbard did not apply to motions to intervene,
plaintiffs could circumvent Hubbard by simply waiting to join until after the complaint was filed. See Daker
v. Ferrero, 2007 WL 1100463, at *3 (S.D. Fla. Jan. 3, 2007).
include claims relating to the prohibition of prayer in the dayroom, those claims have

been dismissed. See Doc. 78 at 8 (dismissing federal claims related to prayer in the

dayroom); Doc. 82 (dismissing any claims raised under the Georgia Constitution). The

only remaining claims in this case relate to the Defendants’ alleged refusal to allow

Plaintiff Sterling to celebrate the Eid Feast. Docs. 78 at 19; 80; 82. Smith’s motion

does not concern those claims, and he has shown no basis for intervention.

Accordingly, the motion (Doc. 83) is DENIED.

      SO ORDERED, this 9th day of January, 2019.


                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL
                                                UNITED STATES DISTRICT COURT
